    8:02-cr-00382-JFB-TDT Doc # 193 Filed: 01/04/21 Page 1 of 2 - Page ID # 1736




                          IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEBRASKA

    UNITED STATES OF AMERICA,

                         Plaintiff,                                         8:02CR382

         vs.
                                                                              ORDER
    ANGEL VELAZQUEZ,

                         Defendant.


        This matter is before the Court on the request of the defendant seeking

compassionate release. Filing No. 188. The Defendant seeks a reduction of sentence

pursuant to 18 U.S.C. § 3582(c)(1)(A) as amended by Section 603 of the First Step Act,

Pub. L. No. 115-391, 132 Stat. 5194 (2018). Defendant has exhausted his administrative

remedies with the prison system. In Section 603 of the First Step Act, Congress amended

18 U.S.C. § 3582(c)(1)(A) to permit defendants to move a sentencing court for

compassionate release “after the defendant has fully exhausted all administrative rights

to appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf or

the lapse of 30 days from the receipt of such a request by the warden of the defendant’s

facility, whichever is earlier.” Under the law, it matters not that the COVID-19 pandemic

creates a great health risk to many prisoners. Administrative exhaustion under the Act is

a jurisdictional prerequisite to this Court making a decision as to compassionate relief. 1


1
  See e.g., United States v. Heath, CR-13-102-SLP, 2020 WL 1957916, at *1 (W.D. Okla. Apr. 23, 2020)
(the Court stated it had no authority to waive the exhaustion requirement as it is a statutory requirement);
See Malouf v. SEC, 933 F.3d 1248, 1256 (10th Cir. 2019) (“[C]ourts lack discretion to excuse the failure to
exhaust administrative remedies” where exhaustion is a “statutory requirement.”); United States v. Bell, No.
16-20008-02-DDC, 2020 WL 1923086 at *2 (D. Kan. Apr. 21, 2020) (court lacked jurisdiction over
def endant's motion for compassionate release under § 3582(c)(1)(A) based o n COVID-19 pandemic due
to f ailure to exhaust administrative remedies; United States v. Gonzalez, No. 18-cr-00130-PAB, 2020 WL
1905071 at *2-3 (D. Colo. Apr. 17, 2020) (the judiciary lacks “power to craf t an exception” to §

                                                     1
  8:02-cr-00382-JFB-TDT Doc # 193 Filed: 01/04/21 Page 2 of 2 - Page ID # 1737




According to the defendant, he has filed and been denied a request for compassionate

release by the Bureau of Prisons. Accordingly, the Court will order the United States

Probation office to prepare an investigative report, review the relevant medical records

attached in Filing No. 191 and provide the Court with any additional relevant records not

included in the filing, and conduct a review of the home detention placement as outlined

in the defendant’s motion.          The Court will likewise order the government to file its

response.

        THEREFORE, IT IS ORDERED THAT:

         1. The United States Attorney’s office, Joseph Kelly, shall have 14 days from the

             date of this order a to file a responsive brief; and

         2. The United States Probation Office, Doug Steensma, is ordered to review the

             defendant’s motion and BOP records and file an investigative report within 30

             days.



        Dated this 4th day of January, 2021.

                                                          BY THE COURT:

                                                          s/ Joseph F. Bataillon
                                                          Senior United States District Judge


3582(c)(1)(A)'s exhaustion requirement and because defendant’s motion f ailed to indicate warden had
responded to administrative request or that 30 days had lapsed from the warden's receipt of such request,
motion had to be dismissed for lack of jurisdiction); United States v. Perry, No. 18-cr-00480-PAB, 2020 WL
1676773 at *1 (D. Colo. Apr. 3, 2020) (f inding court lacked jurisdiction over the def endant's request for
compassionate release under § 3582(c)(1)(A) based on COVID -19 pandemic where he did not satisfy
exhaustion requirement);“While courts do have some flexibility to disregard exhaustion requirements when
they are judicially imposed,” “statutory exhaustion requirements, such as those set forth in Section 3582(c),
must be strictly enforced.” United States v. Roberts, 2020 WL 1700032 *1-2 (S.D.N.Y. April 8, 2020); United
States v. Cox, 2020 WL 1923220, at *3 (S.D. Ind. Apr. 21, 2020); the Third Circuit Court of Appeals has
held that § 3582(c)(1)(A)'s exhaustion requirement is “a glaring roadblock f oreclosing compassionate
release.” United States v. Raia, No. 20-1033, 2020 WL 1647922, at *2 (3d Cir. Apr. 2, 2020); U.S.A. v.
Gillis, 14-CR-00712 SJO (1), 2020 WL 1846792, at *2 (C.D. Cal. Apr. 9, 2020).


                                                     2
